

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR QUALIFIED UNDER APPLICABLE STATE SECURITIES LAWS, HAVE BEEN TAKEN
FOR INVESTMENT PURPOSES ONLY AND NOT WITH A VIEW TO OR FOR SALE IN CONNECTION
WITH ANY DISTRIBUTION THEREOF AND MAY NOT BE SOLD OR OTHERWISE TRANSFERRED IN
THE ABSENCE OF SUCH REGISTRATION AND QUALIFICATION WITHOUT, EXCEPT UNDER CERTAIN
SPECIFIC LIMITED CIRCUMSTANCES, AN OPINION OF COUNSEL FOR HOLDER, CONCURRED IN
BY COUNSEL FOR MAKER, THAT SUCH REGISTRATION AND QUALIFICATION ARE NOT REQUIRED.
 
ARGYLE SECURITY ACQUISITION CORPORATION
 
PROMISSORY NOTE


 
New York, New York
US$20,000
April 16, 2007

 
ARGYLE SECURITY ACQUISITION CORPORATION, a Delaware corporation. (“Maker”), for
value received, hereby promises to pay to the order of Alan Wachtel, or holder
(“Holder”), thirty days after the Maker consummates a Business Combination (as
defined in the Maker’s second amended and restated certificate of
incorporation), in lawful money of the United States at the address of Holder at
26 Longwood Drive, Huntington, Station, New York 11746, the principal amount of
Twenty Thousand Dollars (US$20,000), together with simple interest thereon at
the rate of four percent (4%) per annum. This Note may be prepaid without
penalty, in whole or in part, at any time and from time to time, provided that
accrued and unpaid interest through the date of such prepayment on the principal
amount so prepaid shall be paid concurrently with such prepayment.
 
The occurrence of any of the following shall be an Event of Default:
 
(a) Maker shall fail to pay any of its obligations under this Note on the date
when due; or
 
(b) Maker shall default in any payment of principal of or interest on any
material indebtedness or contingent obligation (other than its obligations under
this Note), or any other event shall occur the effect of which is to permit such
indebtedness or contingent obligation to be declared, or such indebtedness or
contingent obligation shall otherwise become, due prior to its stated maturity;
or
 
(c) (i) Maker shall (A) commence any case, proceeding or other action under any
existing or future law of any jurisdiction, domestic or foreign, relating to
bankruptcy, insolvency, reorganization or relief of debtors, seeking to have an
order for relief entered with respect to it, seeking to adjudicate it a bankrupt
or insolvent, or seeking reorganization, arrangement, adjustment, winding-up,
liquidation, dissolution, composition or other relief with respect to it or its
debts, (B) commence any case, proceeding or other action seeking appointment of
a receiver, trustee, custodian or other similar official for it or for all or
any substantial part of its assets, or (C) make a general assignment for the
benefit of its creditors;
 
(ii) There shall be commenced against Maker any case, proceeding or other action
of a nature referred to in clause (i) above that (A) results in the entry of an
order for relief or any such adjudication or appointment, or (B) remains
undismissed, undischarged or unbonded for a period of sixty (60) days;
 
(iii) There shall be commenced against Maker any case, proceeding or other
action seeking issuance of a warrant of attachment, execution, distraint or
similar process against all or any substantial part of its assets that results
in the entry of an order for any such relief that shall not have been vacated,
discharged, stayed or bonded pending appeal within sixty (60) days from the
entry thereof;
 
 
 

--------------------------------------------------------------------------------

 
(iv) Maker shall take any action in furtherance of, or indicating its consent
to, approval of or acquiescence in, any of the acts set forth in clause (i),
(ii), or (iii) above; or
 
(v) Maker shall generally not, shall be unable to, or shall admit in writing its
inability to, pay its debts as they become due; or
 
(d) One or more judgments or decrees material to Maker shall be entered against
Maker not paid or fully covered by insurance and all such judgments or decrees
shall not have been vacated, discharged or stayed or bonded pending appeal
within sixty (60) days from the entry thereof.
 
Upon the occurrence of an Event of Default, Holder may declare the outstanding
principal balance hereof immediately due and payable and Maker shall immediately
pay to Holder such amount, with interest accrued but unpaid thereon to the date
of payment in full at the applicable rate provided herein.
 
If this Note is placed in the hands of attorneys for collection after default,
or the indebtedness represented hereby or any part thereof is collected in
bankruptcy, receivership or other judicial proceedings, Maker agrees to pay, in
addition to the principal and interest payable hereunder, attorneys’ fees and
court and other costs of collection incurred by Holder.
 
Maker and all endorsers, sureties and guarantors hereof, and other persons
liable for the liabilities of Maker, hereby jointly and severally waive
presentment, demand for payment, notice of dishonor, protest, notice of protest,
all other notices or demands in connection with the delivery, acceptance,
performance, default, endorsement or guaranty of this Note and the right to
trial by jury, and hereby consent to any and all extensions of time, renewals,
releases of liens, waivers or modifications that may be made or granted by
Holder with respect hereto. No delay by Holder in exercising any power or right
hereunder shall operate as a waiver of any power or right, nor shall any single
or partial exercise of any power or right preclude other or further exercise
thereof or the exercise of any other power or right hereunder or otherwise. No
waiver or modification of the terms hereof shall be valid unless in writing
signed by Holder and then only to the extent therein set forth.
 
THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK.
 


 
ARGYLE SECURITY ACQUISITION CORPORATION
 
 
 
 
 
 
 
By:
/s/ Bob Marbut
 
 
Name: Bob Marbut
 
 
Title:   Co-Chief Executive Officer

 
 
2

--------------------------------------------------------------------------------

 
 